Exhibit 10.2

SONOSITE, INC.
2005 STOCK INCENTIVE PLAN
STOCK OPTION AGREEMENT (NONSTATUTORY)


(with change of control provision)

        THIS STOCK OPTION AGREEMENT (the "Agreement"), dated <GRANT DATE>
("Grant Date") between SonoSite, Inc., a Washington corporation (the "Company"),
and <EMPLOYEE NAME> ("Optionee"), is entered into as follows:

WITNESSETH:

        WHEREAS, the Company has established the 2005 Stock Incentive Plan (the
"Plan"), a copy of which can be found on the E*Trade Financial website:
https://us.etrade.com/e/t/user/login_sp or by written or telephonic request to
the Stock Plan Administrator, and which Plan is made a part hereof; and

        WHEREAS, the Compensation Committee of the Board of Directors of the
Company or its delegates (the "Committee") has determined that Optionee shall be
granted an option under the Plan as hereinafter set forth;

        The parties hereby agree that the Company grants, effective as of the
Grant Date, Optionee an option (this "Option") to purchase <SHARES> shares of
its $0.01 par value Common Stock (the "Shares") upon the terms and conditions
set forth in this Agreement.

1.      Plan Award.  This Option is granted under and pursuant to the Plan and
is subject to each and all of the provisions thereof. 



2.      Exercise Price.  The exercise price applicable to this Option (meaning,
the price Optionee must pay in order to purchase any Shares hereunder) shall be
<PRICE> per Share.



3.      Transferability.  This Option generally is not transferable by Optionee
otherwise than by will or the laws of descent and distribution, and is
exercisable only by Optionee during Optionee’s lifetime; provided however that
this Option may be transferred by instrument to an inter vivos or testamentary
trust in which the Option is to be passed to beneficiaries upon the death of the
trustor (settlor) or by gift or pursuant to domestic relations orders to
"Immediate Family Members" (as defined below) of the Optionee.  "Immediate
Family" means any child, stepchild, grandchild, parent, stepparent, grandparent,
spouse, former spouse, sibling, niece, nephew, mother-in-law, father-in-law,
son-in-law, daughter-in-law, brother-in-law, or sister-in-law (including
adoptive relationships), a trust in which these persons have more than fifty
percent of the beneficial interest, a foundation in which these persons (or the
Optionee) control the management of assets, and any other entity in which these
persons (or the Optionee) own more than fifty percent of the voting interests.



4.      Vesting and Exercise of Option.  Subject to Optionee's not experiencing
a Termination of Employment during the following vesting term, Optionee shall
vest and earn the right to exercise this Option on the following schedule: 
______________________.      Additional vesting may apply under circumstances
specified in Section 8 below.



5.      Expiration.  This Option will expire seven (7) years from the Grant
Date, unless sooner terminated or canceled in accordance with the provisions of
the Plan. This means that (subject to the continuing service requirement set
forth in Section 4 above and subject to earlier termination upon certain other
events as set forth in the Plan) this Option must be exercised, if at all, on or
before <EXPIRE DATE> (the "Expiration Date"). If this Option expires on a stock
exchange holiday or weekend day, this Option will expire on the last trading day
prior to the holiday or weekend.  Optionee shall be solely responsible for
exercising this Option, if at all, prior to its Expiration Date. The Company
shall have no obligation to notify Optionee of this Option's expiration.



6.      Exercise Mechanics.  This Option may be exercised by delivering to the
Stock Plan Administrator at its head office a written or electronic notice
stating the number of Shares as to which the Option is exercised or by any other
method the Committee has approved.  The notice must be accompanied by the
payment of the full Option exercise price of such Shares.  Exercise shall not be
deemed to have occurred unless and until Optionee has delivered to the Company
(or its authorized representative) an approved notice of exercise, full exercise
price for the Shares being exercised and payment of any applicable withholding
taxes in accordance with Section 8 below.  Payment of the Option exercise price
may be in cash (including check or wire transfer), through an approved
cashless-brokered exercise program, with shares of the Company's Common Stock or
a combination thereof to the extent permissible under Applicable Law; provided,
however, that any permitted method of payment shall be in strict compliance with
all procedural rules established by the Committee.



7.      Termination of Employment.  All rights of Optionee in this Option, to
the extent that it has not previously become vested and been exercised, shall
terminate upon Optionee's Termination of Employment except as set forth in this
Section 7.  The portion of the Option that relates to any Shares that were
unvested and unexercisable as of the date of Optionee's Termination of
Employment shall terminate and expire effective immediately upon such date. 
With respect to the vested and exercisable portion of the Option, and subject to
the next following sentence:



      (i)      In the event of Termination of Employment other than as a result
of Optionee's death or disability, Optionee shall have 90 days to exercise the
Option as to the Shares subject to the Option that were vested and exercisable
as of the date of Termination of Employment; provided that if during any part of
such 90 day period, the Option is not exercisable because the issuance of the
Shares would violate the registration requirements under the Securities Act, the
Option shall not expire until the Option shall have been exercisable for an
aggregate of 90 days after the date of Termination of Employment; provided
further that if during any part of such 90 day period, the Shares issued upon
exercise of the Option may not be sold because Optionee has material nonpublic
information regarding the Company or is otherwise subject to a trading blackout
period under the Company’s Policy Regarding Special Trading Procedures, the
Option shall not expire until Optionee shall have had an aggregate of 90 days
after the date of Termination of Employment during which Optionee can sell the
Shares without being subject to such restrictions arising under insider trading
laws or Company policy; and provided further that notwithstanding the foregoing
, in no event may this Option be exercised more than one year after the date of
Termination of Employment; and



      (ii)      In the event of Termination of Employment as a result of
Optionee's death or disability (including a Total and Permanent Disability),
Optionee shall have one (1) year to exercise the Option as to the Shares subject
to the Option that were vested and exercisable as of the date of Termination of
Employment.

 

Notwithstanding the above, in no event may an Option be exercised, even as to
vested and otherwise exercisable Shares, after the Expiration Date set forth in
Section 5 above.



8.      Change in Control.  Notwithstanding any contrary vesting period or other
limitation or restriction in this Agreement or the Plan, in the event of a
Change in Control (as defined in Section 2(i) of the Plan), this Option shall
become fully vested and exercisable, effective as of immediately prior to and
contingent upon consummation of the Change of Control, and shall remain
exercisable thereafter for the period specified in the definitive agreement
relating to the Change of Control, or if not so specified in such agreement then
until the Expiration Date (without regard to any earlier termination otherwise
specified in Section 7 above).



9.      Tax Matters.  Regardless of any action the Company or Optionee's
employer (the "Employer") takes with respect to any or all income tax, social
insurance, payroll tax, payment on account or other tax-related withholding
("Tax-Related Items"), Optionee acknowledges and agrees that the ultimate
liability for all Tax-Related Items legally due by him or her is and remains
Optionee's responsibility and that the Company and/or the Employer (i) make no
representations nor undertakings regarding the treatment of any Tax-Related
Items in connection with any aspect of this Option, including the grant, vesting
or exercise of this Option, the subsequent sale of Shares acquired pursuant to
such exercise and receipt of any dividends; and (ii) do not commit to structure
the terms or the grant or any aspect of this Option to reduce or eliminate
Optionee's liability for Tax-Related Items. Prior to the exercise of this
Option, Optionee shall pay or make adequate arrangements satisfactory to the
Company and/or the Employer to withhold all applicable Tax-Related Items legally
payable by Optionee from Optionee's wages or other cash compensation paid to
Optionee by the Company and/or the Employer or from proceeds of the sale of
Shares. Alternatively, or in addition, if permissible under local law, the
Company may (1) sell or arrange for the sale of Shares that Optionee acquires to
meet the withholding obligation for Tax-Related Items, and/or (2) withhold in
Shares, provided that the Company only withholds the amount of Shares necessary
to satisfy the minimum withholding amount.  In addition, Optionee shall pay the
Company or the Employer any amount of Tax-Related Items that the Company or the
Employer may be required to withhold as a result of Optionee's participation in
the Plan or Optionee's purchase of Shares that cannot be satisfied by the means
previously described. The Company may refuse to honor the exercise and refuse to
deliver the Shares if Optionee fails to comply with Optionee's obligations in
connection with the Tax-Related Items.   Although Optionee is being provided in
the Plan prospectus a description of certain tax consequences of transactions
related to the Option, Optionee remains responsible for all such tax
consequences and the Company shall not be deemed to provide any individual tax
advice with respect thereto. 



10.      Optionee Consents.  By accepting the grant of this Option, Optionee
acknowledges and agrees that:



      (i) the Plan is established voluntarily by the Company, it is
discretionary in nature and may be modified, amended, suspended or terminated by
the Company at any time unless otherwise provided in the Plan or this Agreement;



      (ii) the grant of this Option is voluntary and occasional and does not
create any contractual or other right to receive future grants of Awards, or
benefits in lieu of Awards, even if options have been granted repeatedly in the
past;



      (iii) all decisions with respect to future grants, if any, will be at the
sole discretion of the Company;



      (iv) Optionee's participation in the Plan shall not create a right to
further employment with Employer and shall not interfere with the ability of
Employer to terminate Optionee's employment relationship at any time with or
without cause and it is expressly agreed and understood that employment is
terminable at the will of either party, insofar as permitted by law;



      (v) Optionee is participating voluntarily in the Plan;



      (vi) this Option is an extraordinary item that does not constitute
compensation of any kind for services of any kind rendered to the Company or the
Employer, and is outside the scope of Optionee's employment contract, if any;
and this Option is not part of normal or expected compensation or salary for any
purposes, including, but not limited to calculating any severance, resignation,
termination, redundancy, end-of-service payments, bonuses, long-service awards,
pension or retirement benefits or similar payments insofar as permitted by law;



      (vii) in the event that Optionee is not an employee of the Company, this
Option grant will not be interpreted to form an employment contract or
relationship with the Company, and furthermore, this Option grant will not be
interpreted to form an employment contract with the Employer or any Subsidiary
or Affiliate of the Company;



      (viii) the future value of the underlying Shares is unknown, may increase
or decrease in the future, and cannot be predicted with certainty;



      (x) in consideration of the grant of this Option, no claim or entitlement
to compensation or damages shall arise from termination of this Option or
diminution in value of this Option or Shares purchased through exercise of this
Option resulting from termination of Optionee's employment by the Company or the
Employer (for any reason whatsoever and whether or not in breach of local labor
laws) and Optionee irrevocably releases the Company and the Employer from any
such claim that may arise; if, notwithstanding the foregoing, any such claim is
found by a court of competent jurisdiction to have arisen, then, by accepting
the terms of this Agreement, Optionee shall be deemed irrevocably to have waived
any entitlement to pursue such claim; and



      (xi) notwithstanding any terms or conditions of the Plan to the contrary,
in the event of involuntary termination of Optionee's employment (whether or not
in breach of local labor laws), Optionee's right to receive options and vest in
options under the Plan, if any, will terminate effective as of the date that
Optionee is no longer actively employed and will not be extended by any notice
period mandated under local law (e.g., active employment would not include a
period of "garden leave" or similar period pursuant to local law); furthermore,
in the event of involuntary termination of employment (whether or not in breach
of local labor laws), Optionee's right to exercise this Option after termination
of employment, if any, will be measured by the date of termination of Optionee's
active employment and will not be extended by any notice period mandated under
local law; the Committee shall have the exclusive discretion to determine when
Optionee is no longer actively employed for purposes of this Option.



11.       Data Transfer.  Optionee explicitly and unambiguously consents to the
collection, use and transfer, in electronic or other form, of Optionee's
personal data as described in this document by and among, as applicable, the
Employer, and the Company and its Subsidiaries and Affiliates for the exclusive
purpose of implementing, administering and managing Optionee's participation in
the Plan.  Optionee understands that the Company, its Affiliates, its
Subsidiaries and the Employer hold certain personal information about Optionee,
including, but not limited to, name, home address and telephone number, date of
birth, social security or insurance number (or other identification number),
salary, nationality, job title, any shares of stock or directorships held in the
Company, details of all options or any other entitlement to shares of stock
awarded, canceled, purchased, exercised, vested, unvested or outstanding in
Optionee's favor for the purpose of implementing, managing and administering the
Plan ("Data").  Optionee understands that the Data may be transferred to any
third parties assisting in the implementation, administration and management of
the Plan, that these recipients may be located in Optionee's country or
elsewhere and that the recipient country may have different data privacy laws
and protections than Optionee's country.  Optionee may request a list with the
names and addresses of any potential recipients of the Data by contacting the
local human resources representative.  Optionee authorizes the recipients to
receive, possess, use, retain and transfer the Data, in electronic or other
form, for the purposes of implementing, administering and managing Optionee's
participation in the Plan, including any requisite transfer of such Data, as may
be required to a broker or other third party with whom Optionee may elect to
deposit any Shares acquired upon the exercise of this Option.  Optionee
understands that Data will be held only as long as is necessary to implement,
administer and manage participation in the Plan.  Optionee may, at any time,
view Data, request additional information about the storage and processing of
the Data, require any necessary amendments to the Data or refuse or withdraw the
consents herein, in any case without cost, by contacting the Stock Plan
Administrator in writing. Optionee understands that refusing or withdrawing
consent may affect Optionee's ability to participate in the Plan.  For more
information on the consequences of refusing to consent or withdrawing consent,
Optionee may contact the Stock Plan Administrator at the Company.



12.       Copies of Plan Materials.  Optionee agrees to receive copies of the
Plan, the Plan prospectus and other Plan information, including information
prepared to comply with laws outside the United States, from E*Trade Financial
Website referenced above and shareholder information, including copies of any
annual report, proxy statement and Form 10-K, from the investors section of the
Company's website at http://www.sonosite.com.  Optionee acknowledges that copies
of the Plan, Plan prospectus, Plan information and shareholder information are
available upon written or telephonic request to the Stock Plan Administrator. 
If Optionee has received this or any other document related to the Plan
translated into a language other than English and if the translated version is
different than the English version, the English version will control.



13.       Entire Agreement; Plan Controls.  The Plan is incorporated herein by
reference. The Plan and this Agreement constitute the entire agreement of the
parties with respect to the subject matter hereof and supersede in their
entirety all prior undertakings and agreements of the Company and Optionee with
respect to the subject matter hereof, and may not be modified adversely to
Optionee's interest except by means of a writing signed by the Company and
Optionee.  In the event of any conflict between the terms and provisions of the
Plan and this Agreement, the Plan terms and provisions shall govern. 
Capitalized terms used but not defined in this Agreement have the meanings
assigned to them in the Plan.  Certain other important terms governing this
Agreement are contained in the Plan.